Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group I, and the species of aAPC wherein the CSRs bind specifically with CD3 and CD28 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-4, 6, 9, 10, 12-14, 17, 18, 20-27 are pending.

Claims 1-4, 6, 9, 10, 12-14, 17, 18, 20, 26 and 27 are under examination as they read on the 
species of aAPC wherein the CSRs bind specifically with CD3 and CD28.

Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-16-21.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-4, 6, 9, 10, 12-14, 17, 18, 20, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The skilled artisan would not understand how the first CSR of dependent claims 2 and 20 could be a CSR that binds specifically with CD3 when parent claim 1 recites the aAPC comprises “a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide.”  

According to the specification at page 8, paragraphs 42-44, anti-CD3 is an example of a “stimulatory” ligand not a “co-stimulatory” ligand, consistent with the knowledge in the art as shown by Janeway in Fig. 8.21 at page 315 where “stimulatory signal 1” is induced by binding of a peptide:MHC complex to a TCR/CD3 complex.

Moreover, the skilled artisan would not be clear as to the metes and bounds of a “chimeric stimulatory receptor.”

Paragraph 7 teaches, “As used herein, ‘chimeric stimulatory receptor’ refers to a polypeptide comprising, from N-terminus to C-terminus an antibody reagent or a natural ligand specific for a T cell activating receptor (e.g. CD3 or CD28); a linker domain; and a transmembrane domain.”

Paragraph 94 teaches, “As used herein, ‘chimeric stimulatory receptor’ and ‘CSR’ refers
to a polypeptide comprising: i) an antibody reagent or natural ligand specific for a T cell costimulatory receptor (e.g., CD3, CD28, OX40, or 4-lBB, among others), or a T cell receptor
(TCR); ii) a linker domain; and iii) a transmembrane domain.”

These paragraphs seem to imply that the phrase “chimeric stimulatory receptor” encompasses not only antibodies that bind T cell stimulatory receptors but also natural ligands specific for a T cell costimulatory receptor, insofar as said ligands also comprise a linker domain and a transmembrane domain.  

Based on the above, the phrase a "chimeric stimulatory receptor" given its broadest reasonable interpretation consist with the teachings of the instant specification would be plainly understood by the ordinarily skilled artisan to further encompass in its breadth any naturally occurring cell surface ligand that specifically binds a T cell costimulatory receptor, insofar as said cell surface ligand comprises a linker domain and a transmembrane domain, such as the CD80 (B7-1) ligand which binds CD28.

All that said, at paragraph 39, the specification teaches “[a]s used herein, the term ‘chimeric’ refers to the product of the fusion of portions of at least two or more different polynucleotide molecules.” 

Thus, some may argue that a "chimeric stimulatory receptor" cannot include any naturally occurring cell surface ligand that specifically binds a T cell costimulatory receptor, even if said cell surface ligand comprises a linker domain and a transmembrane domain, because a naturally occurring cell surface ligand does not represent the product of the fusion of portions of at least two or more different polynucleotide molecules.  On the other hand, some may argue that even naturally occurring molecules like CD80 could be considered to represent the product of the fusion of portions of at least two or more different polynucleotide molecules when considered from an evolutionary perspective.

Without certainty as to what molecules are encompassed by "chimeric stimulatory receptors" of the instant claims the skilled artisan would not be certain what aAPC infringe on the claimed invention.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitner et al. (Journal of Immunological Methods 362 (2010) 131–141).

Leitner teaches retroviral transduction of Bw5147 cells with a “CD5L-OKT3-scFv-CD14 construct” which produces Bw5147 cells expressing high levels of membrane bound ant-CD3 antibody fragment on their cell surface.  Leitner teaches further modification of the CD5L-OKT3-scFv-CD14 construct expressing Bw5147 cells by retroviral transduction with a pCJK2 expression vector comprising a cDNA encoding human CD80, which is a ligand that co-stimulates CD28, as well as irradiation of said cells (see paragraph 117 of the instant specification and Leitner at page 133, Section 2.4; Leitner Figs. 1A and 1C).  As described by Leitner at page 134-135 bridging paragraph, said T stimulator cells expressing high level membrane bound anti-CD3 and human CD80 induce a vigorous T-cell proliferative response, i.e., such cells act as a potent aAPC to stimulate T-cell proliferation.  Thus, the teachings of Leitner anticipate the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davila (WO2018053463A1, cited herewith).
Davila teaches artificial antigen presenting cells genetically engineered (aAPC/GE) to express a first polypeptide comprising an anti-CD3 single chain antibody joined to a heparin binding domain, joined to a transmembrane domain, joined to an intracellular domain which is a fluorescent protein and a second polypeptide comprising an anti-CD28 single chain antibody joined to a heparin binding domain, joined to a transmembrane domain, joined to an intracellular domain which is a different fluorescent protein (see page 1, last paragraph; Fig. 7(I) and claims 17 and 18).  At Fig. 8 Davila teaches irradiation of aAPC/GE cells with a dose of 40 Gy.  As shown in Figs. 8, the aAPC/GE cells can be used to expand T-cells which will, in turn, will be genetically engineered with a retrovirus encoding a CAR to make a composition comprising CAR T-cells and another aliquot of irradiated aAPC/GE.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

Claims 1, 3, 4, 6, 9, 10, 12, 13, 14, 17, 18, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an artificial antigen presenting cell (aAPC) comprising: a first chimeric stimulatory receptor (CSR) comprising an antibody or antigen binding domain thereof that specifically binds to CD3; and a second CSR comprising an antibody or antigen binding domain thereof that specifically binds to CD28, 4-1BB, CD134, CD2 or ICOS does not reasonably provide enablement for an artificial antigen presenting cell (aAPC) comprising: a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide; and a second CSR that binds specifically a second co-stimulatory polypeptide (claim 1) and dependent claims thereof.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

The instant specification exemplifies the production of aAPC comprising a first CSR that binds specifically with CD3 comprising an anti-CD3 binding antibody fragment joined to a linker domain and a transmembrane domain and further comprising a second CSR that binds specifically with CD28 comprising an anti-CD28 binding antibody fragment joined to a linker domain and a transmembrane domain (see Examples 1-4).  

However, the instant specification does not disclose an aAPC comprising: a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide; and a second CSR that binds specifically a second co-stimulatory polypeptide.

The utility of the claimed aAPC lies in its ability to stimulate T-cell proliferation and/or activation (see paragraphs 50 and 189).

However, the neither the teachings of the instant specification nor the knowledge in the art provide the skilled artisan with sufficient direction or guidance to use the claimed aAPC 

The skilled artisan would not understand how to use an aAPC comprising a first CSR that binds specifically with a first co-stimulatory polypeptide, such as a first CSR that binds specifically with 4-1BB, and further comprising a second CSR that binds specifically a second co-stimulatory polypeptide, such as second CSR that binds specifically with OX40 to stimulate T-cell proliferation and/or activation because 4-1BB and OX40 mediate co-stimulatory signals which enhance the primary activating signal of the TCR, and without the T-cell primary activating signal co-stimulatory signals do not trigger T-cell proliferation or activation (see Janeway et al., Immunobiology, 5th Ed., Garland Science, pages 313-315, (2001) and Pollock et al., J Immunol 1993; 150:771-781, at Fig. 8 showing the inability of an anti-4-1BB antibody, 53A2, to induce T-cell proliferation, both cited herewith).

Moreover, while natural ligands binding various co-stimulatory receptors are known in the art, there are no natural ligands known for the CD3 polypeptide, and other than anti-CD3 antibodies, the skilled artisan would not know how to make a CD3 binding ligand without resorting to undue experimentation to discover or create such a molecule.

The rejected claims are not enabling because the skilled artisan cannot follow the guidance
presented in the instance specification to practice the breadth of the claimed invention in the absence of undue experimentation.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644